Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the argument filed 7/14/2022.  Applicant's arguments have been fully considered but they are not persuasive.  Accordingly, claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 remain rejected as set forth in detail below and this action is made FINAL (please see the response to arguments below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are directed to the abstract idea of making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 36 and 40 recite, in part, method/system, for performing the steps of receiving information involved in a transaction between a merchant and an account issued to an account holder, the transaction occurs in a payment processing system having a plurality of said merchants conducting said transactions on respective accounts issued to respective said account holders by respective issuers; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer, the information is derived from transaction is derived from an authorization response generated by payment processing system to communicate that the transaction between the merchant and the account holder and the account issued to the account holder is authorized by an issuer associated with the account; the information including: a date and time of the transaction; a currency amount of the transaction; and identifiers associated with the merchant and the account holder, accessing one or more network accessible databases to retrieve: using the identifier associated with the merchant, merchant data including: a physical address of the merchant; a merchant geographic community; and for the date and time of the transaction: a predetermined time threshold to navigate to the physical address of the merchant; and at least one parameter for deriving a benefit to be given by the merchant to an affinity entity designated by the account holder, wherein the benefit is a percentage of the currency amount of the transaction; using the identifier associated with the account holder, account holder data including: a physical address of the account holder; and an identifier of the affinity entity designated by the account holder, using the identifier of the affinity entity designated by the account holder, affinity entity data including an affinity entity geographic community; transmitting to an navigation service the respective physical addresses of the merchant and the account holder for calculation of navigation time therebetween via one or more travel times each taking into consideration real time traffic conditions at the date and time of the transaction for each of one or more routes via one or more transportation modes between the respective physical addresses of the merchant and the account holder; receiving, from the navigation service, for the real time traffic conditions at the date and time of the transaction, one or more said travel time for at least one said route for at least one said transportation mode; and if: for the real time traffic conditions at the date and time of the transaction, at least one said travel time for at least one said route for at least one said transportation mode does not exceed the predetermined time threshold and the affinity entity geographic community matches the merchant geographic community; then: determining, using the at least one parameter and the currency amount of the transaction, the benefit to be given by the merchant to the affinity entity designated by the account holder; and transmitting, to a logical address corresponding to the account holder, a message containing an identifier of the benefit to be given by the merchant to the affinity entity designated by the account holder; (claim 40 only) the benefit to be given by the merchant to the affinity entity designated by the account holder is a percentage of the currency amount of the transaction and at a predetermined time period after the date of the transaction: receiving a plurality of donation receipts each including; the respective identifiers for the merchant and the affinity entity and a currency amount received for the affinity entity from the merchant; deriving the sum of the currency amounts of the donation receipts for the affinity entity from the merchant, determining a difference between the derived sum of the currency amounts of the donation receipts for the affinity entity from the merchant and the sum of the currency amount in each said message that were transmitted to the logical address and transmitting the determined difference to a logical address.  These steps describe the concept of making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination, which is directed to abstract idea of Certain Methods of Organizing Human Activity.  As such, the description in claims 1, 36 and 40 of making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination is an abstract idea.  Claims 2-4, 6-10, 21-22, 26, 35, 38-39 and 41-42 are dependent on claims 1, 36 and 40 and include all the limitations of claims 1, 36 and 40.  Therefore, Claims 2-4, 6-10, 21-22, 26, 35, 38-39 and 41-42 recite the same abstract idea of “making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination”.  The limitations recited in the depending claims (For example, the specific types of benefit, address, community, transportation mode  used and the receiving, deriving, determining, transmitting, conducting, acquiring steps) are further details of the abstract idea and not significantly more.  The concept described in claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 of making determination using received transaction information, determining benefit to be given by merchant to entity and transmitting message based on the determination is an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – “Internet server hardware system comprising means”, “non-transient computer readable medium” and “devices” to perform the receiving, retrieving, determining and transmitting steps “online” and receiving “real time” data.  The “hardware”, “medium” and “devices” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “Internet server hardware system comprising means”, “non-transient computer readable medium” and “devices” to perform the receiving, retrieving, determining and transmitting steps “online” and receiving “real time” data amount to no more than mere instructions to apply the exception using a generic computer component. Various court decisions have identified similar elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Electronic recordkeeping (Alice Corp and Ultramercial), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone), Automating mental tasks (Benson, Bancorp and CyberSource)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible. 

	Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 21-22, 26, 35-36, and 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.	
           
 Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: SION (US 2009/0164295 A).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 

	Applicant argues that since no office action has been received on the claims mailed Oct 4, 2021, this action cannot be made final.  The Examiner disagrees.   PTO-326 and first paragraph included typographical errors as far as the “amendment date”.  It is clear from the body of the last Office action that the non-final responded to the 10/4/21 amendment because it treats the added language “means for” on page 6 of the non-final dated 1/14/2022.  Applicant also acknowledged this on page 2, bullet point 2 of the response filed 7/14/2022.  Therefore, applicant’s argument is not persuasive and this action is made FINAL.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695